Caton, C. J. This action is against the acceptor of a bill of exchange, and the defense relied upon, is that the acceptance was for the accommodation of the drawer, which was known to the drawee at the time he took the bill, and that the drawee gave time' to the drawer after maturity. The court properly decided that this constituted no defense to the action. Bills of exchange are the highest class of commercial paper known to the law, and it has ever been a cherished object of the law merchant,—which has been permitted by the courts of England to insinuate itself into the common law, till it now forms, and has for a long time formed a part of that code,—to uphold them inviolate, as far as possible—to give them an absolute effect, according to their purport. They were invented to form a medium of exchange, and to supercede the necessity of transporting coin from one place to another, and the nearer they are brought to the absolute certainty of coin in value, the better do they perform the functions for which they were designed. While the lex mercatoria is deeply impregnated with the principles of equity, those principles have been chiefly marked in furtherance of these objects, and to enable the courts of law to enforce equitable rights, and upon this principle was the negotiability of bills of exchange insisted upon and finally maintained at the common law. When, however, the principles of equity have been invoked for the purpose of destroying the validity and security of bills of exchange, they have been listened to with great disfavor, and admitted as exceptional cases. The wider the door is opened to admit defenses to bills of exchange, the more is their general value impaired, and the more are commerce and exchange embarrassed. The acceptor of a bill of exchange has always been considered the party primarily liable to pay it. He expressly agrees to pay it, whether he has funds of the drawer in his hands or not, even though he expects to be in funds from the drawer. An accommodation acceptor occupies precisely the same position as oiie who accepts with funds, as to all persons who receive the bill for value, whether they know that it was an accommodation acceptance or not. And it is a general maxim, that an acceptor of a bill of exchange can never be discharged, except by payment or a release. The exceptions to this rule are rare, and only when to enforce the payment by the acceptor, would be in violation of the agreement of the parties at the time of the acceptance, as where a bill is accepted for the accommodation of the indorser, who, after putting it in circulation, afterwards receives it in the course of business. There, as between the original parties to the bill, it was his primary duty to pay it. And he cannot collect it of the acceptor, and should he again put it in circulation, it is probable that the acceptor would not be liable to any one who should receive it with notice. It has been often said that the acceptor of a bill of exchange incurs the same laiability as the maker of a promissory note. And this is true by the English law, since the statue of Ann. But it is neccessary now to inquire what are the rights of an accommodation maker of a promissory note. It is enough to know that the holder of a bill of exchange is under no obligation to the acceptor, to use any diligence or make any effort to collect it of any body else. who should receive it with notice. English law, since the statute of A It is the contract of the acceptor, and it is Ms duty to pay it at maturity, without waiting for any one else to do it, and if he neglects to do this, he shall not complain that an effort was made, even though injudiciously, to collect it of one who was under a moral obligation to pay it. The judgment below must be affirmed. Judgment affirmed.